Me. Chibe . Justice QuiñoNes,
after making tbe above statement of facts, delivered tbe opinion of tbe court.
*73The findings of fact contained in the judgment appealed from are accepted.
Moreover, the proposed proceedings to establish ownership having been admitted, with the citations prescribed by law, including that of the Fiscal of the district, three witnesses of age, who are property owners and residents of the locality, testified that they know of their own knowledge that Ana María So jo y del Valle had really and truly acquired by purchase from José María Rosario the lot for which application of ownership was made on July 26, 1901, since which date she had been in the quiet, peaceable and uninterrupted possession thereof; and that it was equally true that the previous owner of said lot, José Rosario, had possessed it in like manner for more than twenty years, having acquired it by inheritance from his mother, Juana Maria Rosario.
Although, .in the original petition for the institution of proceedings of this class, it should he stated whether or not the petitioner lacks a written title of ownership, a condition required by article 395 of the Mortgage Law, so that, in a proper ca'se, the petitioner may establish his right of ownership in the manner prescribed by said article; yet, the petition for the institution of the present inquiry having been admitted without said requisite, and without any objection, either on the part of the court, which should have refused it outright, or of the Fiscal of the district, who was duly cited for the taking of evidence, considerable hardship would be caused to the petitioner were the admission of the desired investigation to be now refused, after all the stages of procedure had been gone through in accordance with law, because of the omission of a requisite the correction whereof could in due time have been decreed by the court.
On the other hand, the petitioner having established by the corroborative evidence of three witnesses of legal age, property owners and residents of the locality, that the present owner, María Ana Sojo, and her predecessor in interest,' José *75Maria Rosario, liad between the two been in the quiet, peaceable and uninterrupted possession of the lot in question, in good faith and with just titles, for a period of time exceeding twenty years, there exist sufficient proofs for making a declaration of ownership as requested by .the petitioner, for the purposes of its admission to record in the Registry of Property.
In view of the article of' the Mortgage Law of the Island cited herein, the Judicial Order of April 4, 1899, and other articles of the Civil Code in force, applicable to the case, we adjudge that we should reverse and do reverse the judgment appealed from, and declare that the lot described in the petition for this inquiry belongs to María Ana So jo y del Valle, and accordingly direct that she be furnished with a certified copy of the present decision and of such other data from the record of proceedings as might be called for by her for the purpose of entering said ownership in the Registry of Property.
Justices Hernández, Pigueras and MacLeary concurred.
Mr. Justice Sulzbacher did not sit at the hearing of this case.